Exhibit 10.4

WIND RIVER SYSTEMS, INC.

SECTION 162(m) PERFORMANCE INCENTIVE AWARD PLAN

Amended October 14, 2008

1. Purposes of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating Participants (1) to perform to the best
of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by offering Participants the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of incentive awards that
qualify as performance-based compensation under section 162(m) of the Code.

2. Definitions.

(a) “Actual Award” means as to any Performance Period, the actual cash award (if
any) payable to the Participant for a Performance Period. Each Actual Award is
determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 8(a) to eliminate or reduce the Actual Award
otherwise payable.

(b) “Base Salary” means as to any Performance Period, the Participant’s earned
salary during that Performance Period. Such Base Salary shall be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall consist solely of two
or more members of the Board who are not employees of the Company and who
otherwise qualify as “outside directors” within the meaning of Section 162(m).

(f) “Company” means Wind River Systems, Inc.

(g) “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as Performance-Based
Compensation.

(h) “Fiscal Year” means a fiscal year of the Company.

(i) “Maximum Award” means as to any Participant for any Performance Period,
three times the Participant’s Target Award.

(j) “Participant” means an eligible executive or key employee of the Company
participating in the Plan for a Performance Period.

(k) “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 7 in order to determine
the Actual Awards (if any) to be paid to Participants. The formula or matrix may
differ from Participant to Participant.

(l) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

(m) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals applicable to an Actual Award and/or Target Award may provide for a
targeted level or levels of achievement using one or more of the following
objectively determinable measures: (i) cash flow (including operating cash flow
or free cash flow), (ii)



--------------------------------------------------------------------------------

revenue (on an absolute basis or adjusted for currency effects), (iii) gross
margin, (iv) operating expenses or operating expenses as a percentage of
revenue, (v) earnings (which may include earnings before interest and taxes,
earnings before taxes and net earnings, and may be determined in accordance with
United States Generally Accepted Accounting Principles (“GAAP”) or adjusted to
exclude any or all non-GAAP items), (vi) earnings per share (on a GAAP or
non-GAAP basis), (vii) growth in any of the foregoing measures, (viii) stock
price, (ix) return on equity or average stockholders’ equity, (x) total
stockholder return, (xi) growth in stockholder value relative to the moving
average of the S&P 500 Index or another index, (xii) return on capital,
(xiii) return on assets or net assets, (xiv) return on investment, (xv) economic
value added, (xvi) operating profit, controllable operating profit, or net
operating profit, (xvii) operating margin, (xviii) cash conversion cycle,
(xix) market share, (xx) contract awards or backlog, (xxi) overhead or other
expense reduction, (xxii) credit rating, (xxiii) improvement in workforce
diversity, (xxiv) customer indicators, (xxv) new product invention or
innovation, (xxvi) attainment of research and development milestones,
(xxvii) improvements in productivity, (xxviii) attainment of objective operating
goals, (xxix) bookings, and (xxx) individual employee performance metrics.
Performance Goals may differ from Participant to Participant, Performance Period
to Performance Period and from award to award. Any Performance Goal may be
tested or measured, as applicable, (1) in absolute terms, (2) in relative terms
(including, but not limited, the passage of time and/or against other companies
or financial metrics), (3) on a per share and/or share per capita basis,
(4) against the performance of the Company as a whole or against particular
segments or products of the Company, and/or (5) on a pre-tax or after-tax basis.
On or prior to the Determination Date, the Committee shall determine whether any
element(s) (for example, but not by way of limitation, the effect of mergers or
acquisitions) shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participants (whether or not such
determinations result in any Performance Goal being measured on a basis other
than GAAP).

(n) “Performance Period” means any Fiscal Year or such other period shorter or
longer than a Fiscal Year, as determined by the Committee in its sole
discretion. However, no Performance Period shall have a duration longer than
three Fiscal Years. Also, with respect to any Participant, no more than three
Performance Periods shall exist at any one time.

(o) “Plan” means this Performance Incentive Award Plan, as amended from time to
time.

(p) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

(q) “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 6.

3. Plan Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Plan:

(i) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Actual Awards and the amount, manner and time of
payment of any Actual Awards hereunder;

(ii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Actual Awards; and

 

- 2 -



--------------------------------------------------------------------------------

(iii) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

4. Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be employees of the Company who are designated by the
Committee in its sole discretion. No person shall be automatically entitled to
participate in the Plan.

5. Performance Goal Determination. The Committee, in its sole discretion, shall
establish the Performance Goals for each Participant for the Performance Period.
Such Performance Goals shall be set forth in writing on or prior to the
Determination Date.

6. Target Award Determination. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing prior to the Determination Date.

7. Determination of Payout Formula or Formulae. On or prior to the Determination
Date, the Committee, in its sole discretion, shall establish a Payout Formula or
Formulae for purposes of determining the Actual Award (if any) payable to each
Participant. Each Payout Formula shall (a) be set forth in writing prior to the
Determination Date, (b) be based on a comparison of actual performance to the
Performance Goals, (c) provide for the payment of a Participant’s Target Award
if the Performance Goals for the Performance Period are achieved, and
(d) provide for an Actual Award greater than or less than the Participant’s
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals. Notwithstanding the preceding, in no event
shall a Participant’s Actual Award for any Performance Period exceed the Maximum
Award.

8. Determination of Awards; Award Payment.

(a) Determination and Certification. After the end of each Performance Period,
the Committee shall certify in writing (for example, in its meeting minutes) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded. The Actual Award for each
Participant shall be determined by applying the Payout Formula to the level of
actual performance that has been certified by the Committee. Notwithstanding any
contrary provision of the Plan, the Committee, in its sole discretion, may
(a) eliminate or reduce the Actual Award payable to any Participant below that
which otherwise would be payable under the Payout Formula, and (b) determine
whether or not a Participant will receive an Actual Award in the event the
Participant incurs terminates his or her employment with the Company prior to
the date the Actual Award otherwise is to be paid.

(b) Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of an Actual Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.

(c) Form of Payment. The Company shall pay all Actual Awards in cash paid to the
Participant.

(d) Timing of Payments. Except as provided in Section 8(e), the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Actual Award for a
Performance Period, but in no event later than 75 days after the end of the
applicable Performance Period.

 

- 3 -



--------------------------------------------------------------------------------

(e) Deferral. The Committee may defer payment of, and apply a vesting schedule
to, one or more Actual Awards, or any portion(s) thereof, as the Committee (in
its sole discretion) determines, except that no such vesting schedule may exceed
four years. In addition, the Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.

9. Term of Plan. Subject to approval of the Company’s stockholders at the
Company’s 2007 Annual Meeting, the Plan shall become effective on February 1,
2008. The Plan shall continue until terminated under Section 10 of the Plan.

10. Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Actual Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made that would (i) impair
any payments to Participants made prior to such amendment, modification,
suspension or termination, unless the Committee has made a determination that
such amendment or modification is in the best interests of all persons to whom
Actual Awards have theretofore been granted; provided further, however, that in
no event may such an amendment or modification result in an increase in the
amount of compensation payable pursuant to such Actual Award or (ii) cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation. To the extent necessary or advisable under
applicable law, including Section 162(m), Plan amendments shall be subject to
stockholder approval. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in this Plan.

11. Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

12. Employment. This Plan does not constitute a contract of employment or
compensation or impose on either the Participant or the Company any obligation
to retain the Participant as an employee. This Plan does not change the status
of the Participant as an employee at will, the policies of the Company regarding
termination of employment, nor guarantee further continuing participation in the
Plan.

13. Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

14. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

15. Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

16. Governing Law. The Plan shall be governed by the laws of the State of
California (without regard to its conflict of laws provisions).

 

- 4 -